                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )   No. 4:20-CR-00376-AGF
                                                 )
CHRISTEN DIANE SCHULTE,                          )
                                                 )
                      Defendant.                 )

                                   ENTRY OF APPEARANCE

     COMES NOW Sayler A. Fleming, United States Attorney for the Eastern District of

Missouri, and Anthony J. Debre, Assistant United States Attorney for said District, and hereby

enter their appearance in this case on behalf of the United States of America.


                                                 Respectfully submitted,

                                                 SAYLER A. FLEMING
                                                 United States Attorney



                                                 /s/ Anthony J. Debre
                                                 ANTHONY J. DEBRE, #67612MO
                                                 Assistant United States Attorney
                                                 111 South 10th Street, 20th Floor
                                                 St. Louis, MO 63102
                                                 (314) 539-6801
                                                 (314) 539-2196 fax
                                                 Email: anthony.debre@usdoj.gov
